Citation Nr: 1706601	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  04-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 12, 2003, including on an extraschedular basis from December 1, 2001, to February 4, 2002. 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 







INTRODUCTION

The Veteran, who is the appellant, had active service from May 1971 to January 1977. 

This matter has a complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

By way of procedural background, the Board notes that, following receipt of a July 2001 increased rating claim, the RO issued a rating decision in February 2002 which assigned a higher 30 percent rating effective July 6, 2001, for the Veteran's service-connected PTSD.  A November 2002 rating decision assigned a higher 50 percent rating effective July 6, 2001, for PTSD.  Thereafter, in a July 2003 rating decision, the RO granted a temporary evaluation of 100 percent, effective May 12, 2003 to July 1, 2003, pursuant to 38 C.F.R. § 4.29.  See 38 C.F.R. § 4.29 (2016).

In the currently appealed December 2003 rating decision, the RO assigned a 100 percent rating effective July 1, 2003, for PTSD and determined that entitlement to TDIU was moot.  The Veteran disagreed with the RO's determination regarding his TDIU claim while his increased rating claim for PTSD prior to May 2003 also remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In decisions issued in December 2006 and June 2010, the Board denied the Veteran's claim for a disability rating greater than 50 percent prior to May 12, 2003, for PTSD.  In those decisions, the Board also remanded the issue of entitlement to TDIU prior to May 12, 2003, for additional evidentiary development, to include submitting the case for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) (2016). 




In decisions issued in June 2009 and in July 2012, the United States Court of Appeals for Veterans Claims (Court) vacated those parts of the Board's December 2006 and June 2010 decisions which had denied an increased rating for PTSD prior to May 2003. 

The Agency of Original Jurisdiction (AOJ) subsequently attempted to conduct all development requested by the Board in December 2006 and June 2010 with respect to the TDIU claim.  Accordingly, the issues of entitlement to an increased rating for PTSD and entitlement to TDIU, both prior to May 12, 2003, were returned to the Board for adjudication. 

In a December 2013 decision that was issued in January 2014, the Board assigned a 70 percent rating effective from February 4, 2002, to May 12, 2003, for PTSD.  The Board also denied the Veteran's claim for a disability rating greater than 50 percent prior to February 4, 2002, for PTSD.  The Board then remanded the issue of entitlement to TDIU prior to May 12, 2003, to the AOJ.

The Board again remanded this matter in January 2015, noting that a review of the record revealed that, following the Board's December 2013 decision, the AOJ issued an SSOC in March 2014 which addressed the issue of entitlement to a TDIU from February 4, 2002 to May 12, 2003.  The Board observed that while the March 2014 SSOC discussed the November 2012 Memorandum from the Director of Compensation and Pension Service ("November 2012 Memorandum"), it did not address the issue of entitlement to TDIU for the entire time period on appeal, to specifically include entitlement to TDIU on an extraschedular basis from July 6, 2001, to February 4, 2002, which was the subject of the November 2012 Memorandum.  

The Board indicated that because the March 2014 SSOC did not address the entire time period on appeal, to include consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) from July 6, 2001 to February 4, 2002, the SSOC was inadequate and contained a material defect, as contemplated under 38 C.F.R. §§ 19.31(b)(2), (3).  Accordingly, the Board found that the AOJ had to issue a corrective SSOC to the Veteran and his attorney which discussed entitlement to TDIU for the entire time period on appeal, i.e., from July 6, 2001, to May 12, 2003, to include entitlement to TDIU on an extraschedular basis from July 6, 2001 to February 4, 2002.

In an August 2015 decision, the Court affirmed the assigned 50 and 70 percent disability evaluations as well as the effective dates for the Veteran's service-connected PTSD, decided by the Board in its December 2013 decision.  

In March 2016, the AOJ issued the corrective SSOC relating to the TDIU, which was requested by the Board in its January 2015 remand.  This complies with the directives set by the Board and matter is now ready for appellate review.  

Both the Veteran and his attorney have specifically indicated that the Veteran desires a TDIU only from December 1, 2001, until May 12, 2003.  As such, the Board will limit its discussion to this time period.  


FINDING OF FACT

The Veteran's service-connected disabilities precluded substantially gainful employment consistent with his education and occupational experience from December 1, 2001 to May 12, 2003. 


CONCLUSION OF LAW

The criteria for a TDIU from December 1, 2001 to May 12, 2003, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim for a TDIU for the time period requested, namely December 1, 2001 to May 13, 2003, further assistance is not required to substantiate that element of the claim.



TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Prior to February 4, 2002, service connection was in effect for PTSD, evaluated as 50 percent disabling.  The Veteran was also service-connected for coronary artery disease (CAD), status post stent replacement, rated at 10 percent, and residuals of a fracture of the right ring finger, rated as noncompensable.  The combined evaluation of the Veteran's disabilities was 60 percent, which is less than the 70 percent combined rating required for a schedular TDIU. 

From February 4, 2002 until May 12, 2003, service connection was in effect for PTSD, evaluated as 70 percent disabling.  The Veteran was also service-connected for coronary artery disease, status post stent replacement, rated at 10 percent, and residuals of a fracture of the right ring finger, rated as noncompensable.  The combined evaluation of the Veteran's disabilities was 70 percent, thus satisfying the combined rating required for a schedular TDIU.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 CF.R. § 4.16(a), such case shall be submitted to the Director, Compensation Services, for extraschedular consideration.  The matter was referred to the Director, who provided two separate opinions, one in March 2012 and an updated November 2012 report, which also addressed the Veteran's newly granted CAD.  

The Veteran maintains that his service-connected disabilities, namely his PTSD and his CAD rendered him unemployable from December 1, 2001 until May 12, 2003, when a 100 percent schedular disability evaluation was assigned rendering the TDIU claim moot.  

VA treatment records associated with the claims folder reveal that in September 2000, the Veteran reported having difficulty sleeping and reported getting 4 hours of sleep.  The Veteran stated that he would like to retire and spend more time on his ranch because he found this this very calming and enjoyable.  In an January 2001 treatment note, the Veteran was noted to be reporting experiencing more workplace stress.  He stated that he would like to leave work sooner but was needed for the plant operation until October 2001 and was angered by this.  In a July 2001 treatment record, the Veteran reported feeling increased agitation and disdain for his supervisor, who reminded him of a sergeant that he had not gotten along with while in Vietnam.  The Veteran's medication was increased at that time.  

The Veteran's last day of employment was November 30, 2001.  

In a March 2005 Social Security Administration decision, the Veteran was found to have not engaged in substantial gainful activity since December 1, 2001.  The Social Security Administrative (SSA) Law Judge found that the medical evidence established that the Veteran had PTSD and CAD, which constituted severe impairments.  The Judge found the Veteran's assertions concerning his impairments and their impact on his ability to work were credible in light of his description of his limited social activities; the long history of medical treatment required, including medication; individual and group therapy; the reports of the treating and examining practitioners, and the findings made on examination.  The SSA Law Judge found that the Veteran did not have the residual functional capacity to sustain a regular work day/week at any exertional level.  He also noted that the Veteran was unable to perform the requirements of his past relevant work.  The Social Security Judge found that the Veteran had been under a disability as defined by the Social Security Act and Regulations since December 1, 2001, the date following the last day of his employment.  

In his March 2012 report, the Director of Compensation Services noted that the Veteran reported that he had been unable to work since December 1, 2001, due to his lumbar spine disability.  He observed that available evidence revealed that the Veteran retired from his long term employment (18 years) on November 30, 2001, due to age, length of employment, and the employer shutting down operations.  He noted that the SSA had found him entitled to disability benefits effective December 1, 2001.  The Director noted that the available evidence revealed that the disabilities utilized as the basis for the grant of SSA benefits were PTSD and CAD and that service connection had not been established for CAD.  The Director further observed that the Administrative Law Judge granted entitlement to SSA disability (on appeal in 2005) based on a medical vocational rule and that the Veteran's age, education, and past work experience were weighted in the SSA determination.  The Director stated that it was the established policy of VA that all Veterans who were unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities were to be rated totally disabled.  He noted that a review of all available evidence did not demonstrate that the Veteran's service-connected PTSD created significant functional restrictions during the time period of this review.  He stated that the evidence did not show any hospitalizations or emergency room treatment for PTSD during this time period and that the evidence did not demonstrate that the Veteran's PTSD interfered with his past employment.  He also indicated that the residuals of the ring finger fracture caused no functional restrictions.  

The Director stated that the Veteran worked for 18 years at the same job and retired in 2001 due to age, duration of work, and the employer closing the work location.  He reported that the objective findings in the claims file did not demonstrate that the Veteran's service-connected condition alone prevented him from engaging in all types of work-related activities prior to May 12, 2003, the date his PTSD evaluation was increased to 100 percent disabling.  He stated that the available evidence confirmed that the Veteran was appropriately evaluated at the 50 percent level for his PTSD.  As such, entitlement to IU benefits on an extra-schedular basis for the time period of this review was not established.

In his November 2012 report, the Director of Compensation Services noted that the Veteran was employed as a police officer for the VA at Fort Lyons Medical Center, prior to December 2001.  He observed that mental health treatment records, dated January 31, 2001, stated the Veteran reported that there was noticeably more stress in his workplace in the past month.  It was also noted that the Veteran expressed his plans to retire once the Fort Lyon facility closed.  The Director observed that mental health provider notes, dated December 31, 2001, showed the Veteran was diagnosed with PTSD, and had undergone cardiac surgery with stent in place for blockage of the coronary artery.  The Director further noted that the August 2002 PTSD examiner stated although the Veteran had some difficulties dealing with coworkers and supervisors his job ended due to the closing of the center and not because of behavioral problems.  A Global Assessment of Functioning (GAF) score of 53 was assigned. 

The Director noted that 38 C.F.R. § 4.16(b) provided for a total IU evaluation on an extra-schedular basis for Veterans with service-connected disabilities which were compensated below the minimum level for IU consideration under § 4.16(a), but still rendered the Veteran incapable of maintaining gainful employment.  He stated that although the Veteran had been deemed unemployable by SSA guidelines, the evidence did not demonstrate that the Veteran's service-connected PTSD and CAD disabilities rendered him unemployable by VA standards.  The Director indicated that the test of whether a person was unable to pursue substantially gainful employment was whether a particular job was realistically within the physical and mental capabilities of the claimant.  The Director stated that the evidence showed the Veteran was treated for his CAD in 1998 and continued to work as a police officer until 2001.  He further noted that the evidence did not show any hospitalizations or emergency room treatment for the service-connected PTSD or CAD during the period between December 2001 and May 12, 2003.  The Director indicated that the evidence did not demonstrate that the Veteran's service connected PTSD or CAD disabilities caused marked interference with employment.  He stated that review of the evidence in its entirety did not demonstrate that the Veteran's service-connected PTSD and/or CAD disabilities prevented him from securing and following any substantially gainful occupation during the period of December 1, 2001 to May 12, 2003.  As such, entitlement to TDIU on an extra-schedular basis was not warranted.  

In support of the Veteran's claim, his attorney submitted an October 2016 from C. P, MS, CRC, a vocational expert.  In her report, she noted the Veteran's work history and cited to VA treatment records.  She also indicated that she had performed an in-depth interview with the Veteran.   

She observed that the Veteran had not worked in a full-time capacity since December 1, 2001.  She stated that any skills that he obtained prior to this would be specific to the industry that he was employed.  Jobs in these industries were labor intensive, skilled, and required frequent contact with supervisors, co-workers; and the public.  She indicated that the Veteran would be unable to perform other skilled work without significant vocational adjustment, or training.  She reported that given the severity of the Veteran's service-connected PTSD symptoms in 2001and the fact that he had acquired no transferable skills from his past jobs, he would be unable to tolerate more than entry level unskilled work.  She noted that according to his medical record, the Veteran had a history of not getting along with his- co-workers or supervisors.  Thus, he would also need to work "in isolation".  

She indicated that the Veteran experienced problems with his anger and dealing with people when he worked.  He often got into arguments with his boss and co-workers.  He often experienced anxiety and depression when interacting with his supervisor, so much that if he knew that he would have to interact with his supervisor he would call out of work.  He also discussed that he considered applying for a job with the Department of Corrections when his work facility closed.  He noted that he learned some of his co-workers intended to apply to the Department of Corrections and he said this was a factor in deciding not to apply there.  He also discussed that he mentioned his work plans to his wife, who felt he would not be successful in this work environment given his anger and irritability towards others.   

Ms. P. indicated that in 2001, the Veteran experienced homicidal ideation with a plan to kill his supervisor and would assault his co-workers when his PTSD symptoms were triggered.  She noted that these difficulties were supported by the medical record, which documented his symptoms progressively worsening during the time period prior to leaving the workforce.  She indicated that the Veteran stated he was unable to work from 12/1/01 to 5/12/03 and to the present because his service-connected PTSD prevented him from being able to follow and secure a gainful occupation.  He had difficulty controlling his temper, could not get along well with others, and needed to be in isolation.  The Veteran was able work without being compensated as a ranch hand on a farm because he was allowed to work at his own pace and be in isolation.  This work was done for family and his PTSD symptoms were accommodated.  The Veteran indicated that he preferred to work alone, and at times, when he worked with his father, they often ended up having a disagreement.  The Veteran stated that he was not able to maintain focus and concentration for 2 hours at a time and took breaks of 15 minutes, two times each hour. 

Ms. P indicated that in the competitive unskilled work environment, there were no occupations that would allow a worker to work at their own pace, take 1-2 unscheduled breaks, and work in isolation.  She noted that the providers in the record had indicated that the Veteran expressed that his work with his animals was relaxing and that he would work best in an environment where he was working alone.  She stated that given the Veteran's service-connected PTSD and her review of the medical records, the Veteran would likely have difficulty with outbursts or arguments on the job, unscheduled breaks/leaving the work station, and attending to work tasks without distractions.  She found the Veteran to be sincere and credible regarding his inability to secure and follow a substantial occupation.  She noted that he communicated that he was considering continuing to work after his employer closed but due to the severity of his service -connected PTSD, he decided to take the retirement. 

She stated that in her professional opinion, the Veteran had been unemployable since he last worked on November 30, 2001, as a result of his service-connected PTSD.  She indicated that his service-connected disability and subsequent limitations resulted in an inability to attend to basic work functions and resulted in him being unable to secure and follow substantially gainful employment.  She reported that this had been the case since December 1, 2001.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities preclude him from obtaining and/or maintaining employment from December 1, 2001 until May 13, 2003, when he was assigned a 100 percent schedular disability evaluation for his PTSD.  The Board notes that the Director of Compensation Services, in March and November 2012 reports, found that the Veteran was not unemployable due to his service-connected disabilities.  However, the Social Security Administration Law Judge, in his March 2005 decision, found the Veteran to be unemployable for Social Security purposes from December 1, 2001, as a direct result of his service-connected PTSD and CAD disorders.  While SSA decisions are not binding upon VA, they are certainly given probative weight when reaching a decision.  Moreover. Ms. P., a vocational expert, in her October 2016 report, found the Veteran to be unemployable as a result of his service-connected PTSD from December 1, 2001, the date of his last employment.  Her opinion was based not only upon a detailed review of the record but also in-depth interview of the Veteran.  She also cited to specific findings in the treatment records to support her opinion.  Given the foregoing, the Board finds the overall evidence to be at least in equipoise as to whether the Veteran was unemployable as result of his service-connected disabilities for the time period from December 1, 2001 until May 12, 2003.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  

The Board finds that the weight of the evidence, including the medical evidence of record, with opinions that are at least in equipoise; the Veteran's statements; and the Veteran's work history, demonstrate that he has met the criteria set forth in § 4.16(b) from December 1, 2001 to February 4, 2002 and the criteria set forth in § 4.16(a) from February 4, 2002, to May 13, 2003, and that a TDIU based upon service-connected disabilities is warranted for these time periods.  


ORDER

Entitlement to TDIU from December 1, 2001, to May 13, 2003, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


